Citation Nr: 1533436	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-12-459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction (ED).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to June 1970, and had additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a May 2015 Travel Board hearing.  An April 2015 report of telephone contact notes he advised the RO that he had received the letter notifying him of the hearing, and that indicated that he would not appear.  He did not provide cause or ask to be rescheduled, and the Board deems his hearing request withdrawn.

The issue of service connection for ED is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Hypertension was not manifested in service or in the first postservice year, and the Veteran's current hypertension is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA and private medical records have been secured.  The Veteran has not been afforded a VA examination in connection with this claim.  As there is no evidence that hypertension was manifested in, or might be related to, the Veteran's service, the low threshold standard for determining when an examination an examination is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006), and an examination to secure a medical opinion in the matter is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to hypertension.  On May 1970 service separation examination, the heart and vascular and genitourinary system was normal.  A blood pressure reading was not recorded.  

Medical records from the Veteran's service with the Reserves show that he denied high blood pressure on a January 1976 report of medical history.  Examination at that time showed blood pressure was 136/88.  In March 1978 the Veteran reported he had been treated for high blood pressure.  In July 1978 his blood pressure readings were 150/110, 140/90, and 148/100.  He returned for a blood pressure check the next month and his blood pressure was noted to be 160/100.  He was referred to a clinic for an exacerbation of hypertension.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's STRs are silent for complaints or findings regarding high blood pressure.  The record shows that hypertension was first documented in 1978, approximately eight years after service (as shown in Reserve records).  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted, or on a presumptive basis (for hypertension as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

What remains for consideration is whether in the absence of evidence of onset of hypertension in service, manifestation soon thereafter, and continuity of symptoms prior to 1978, the Veteran's hypertension may somehow otherwise be related to his service.  That is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran is a layperson, and does not profess to have any medical expertise.   He does not cite to supporting medical opinion or medical treatise.  Therefore, his opinion is not probative evidence in the matter.  

As there is no competent evidence that the Veteran's hypertension may be related to his service, the preponderance of the evidence is against the claim seeking service connection for such disease.  The appeal in this matter must be denied.


ORDER

The appeal seeking service connection for hypertension is denied.


REMAND

The Veteran also seeks service connection for ED.  While his primary argument is that that the ED is secondary to hypertension (which is not service-connected), the record shows he had genitourinary complaints in service, and he asserts that he was treated for a sexually-transmitted disease in service, and has had some degree of ED ever since.  His STRs show that from January to November 1969 he was treated for genitourinary complaints.  In February 1969 it was noted that he had a possible stricture of the urethra.  In June 1969, he was treated for gonococci urethritis.  In September 1969, it was reported he had had a catheter in the urethral fossae for three months.  In November 1969 it was noted that he still had a discharge.  On May 1970 service separation examination, the genitourinary system was normal on clinical evaluation.  

Private medical records show that when the Veteran was seen in April 1999, it was noted that he did OK on Viagra.  The assessment was organic impotence.  He has not been afforded an examination to determine whether his ED may be related to his genitourinary complaints in service.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for ED since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a urologist to determine the likely etiology of his ED.  The examiner should review the record in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion identifying the likely etiology for the Veteran's ED, and specifically whether it is at least as likely as not (a 50% or greater probability) that the  ED is related to his service/genitourinary complaints therein.  

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


